BRETT, Judge.
This is an attempted appeal from a judgment of conviction in the district court of Pottawatomie County, Oklahoma, where the defendant, Harold Franklin Kelsey, was sentenced to serve five years imprisonment in the state penitentiary on a plea of guilty to a charge of robbery with firearms.
A petition in error with what is denominated a casemade attached was filed in this Court on December 16, 1964. Thereafter on January 24, 196S the case was set for oral argument for February 24, 1965. At the time set for oral argument no appearance was made on behalf of the defendant, and there has been no brief filed in his behalf.
It is a settled rule of this Court that when a defendant appeals from a judgment of conviction, and no briefs are filed and no argument is presented, this Court will examine the record and if no fundamental error is apparent, the judgment will be affirmed. O’Quinn v. State, Okl. Cr., 383 P.2d 705; Dale v. State, Okl.Cr., 386 P.2d 334; Morris v. State, Okl.Cr., 348 P.2d 546.
*575We have examined the proceedings before us, and it is our opinion that the instrument attached to the petition in error and which is called a casemade is neither a casemade nor a transcript of the record, and that the same was not, as shown, made and served within the time allowed by law or any valid extension thereof.
The information is sufficient to charge the crime of robbery with firearms, and the defendant entered a plea of guilty and was given the minimum sentence therefor. It is apparent from our examination of the record before us that this attempted appeal was taken solely for delay, and that the same is wholly without merit.
For the reasons stated, the motion of the Attorney General to strike the purported casemade and to dismiss the petition in error is sustained.
Appeal dismissed.
BUSSEY, P. J., and NIX, J., concur.